Determination unanimously confirmed without costs and petition dismissed. Memorandum: In this CPLR article 78 proceeding transferred to this Court pursuant to CPLR 7804 (g), petitioner contends that the determination is not supported by substantial evidence. We disagree (see, Matter of Perez v Wilmot, 67 NY2d 615). Petitioner further contends that the Hearing Officer should sua sponte have called as a witness the correction officer who authored the misbehavior reports. He contends that his due process rights were thereby violated. Having failed to raise that contention on his administrative appeal, petitioner has failed to exhaust his administrative remedies with respect to it (see, Matter of Nelson v Coughlin, 188 AD2d 1071, appeal dismissed 81 NY2d 834). In any event, that contention lacks merit (see, Matter of Perez v Wilmot, supra; Matter of Hardwick v Coughlin, 187 AD2d 1034, lv denied 81 NY2d 707). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Wyoming County, Dadd, J.) Present—Denman, P. J., Pine, Wesley, Balio and Boehm, JJ.